Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,8,10,15,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPN 7590737B1).
As per claim 1, Chen et al. discloses a computer-implemented method, executed on a computing device, comprising: receiving, at a first baseboard management controller (BMC) of a first node, a fence request from a central processing unit (CPU) of the first node (column 14, lines 49-54 and column 14, line 66 – column 15, line 7 – the fencing request is the fencing mechanism that performs the fencing as disclosed in column 6, line 46 – column 7, line 6 and the fencing mechanism operating in conjunction with the fence driver and fence daemon as disclosed in Fig 2 are executed by a processor as disclosed in column 16, lines 23-26); communicating, via the first BMC of the first node, with a second BMC of a second node, wherein the first node and the second node are communicatively coupled to a plurality of storage drives (column 15, lines 5-8 – bmc 572 and bmc 570 communicate with each other over bus/network 

As per claims 3,10,17, Chen et al. discloses wherein determining, via the first BMC and the second BMC, which node of the first node and the second node to fence from the plurality of storage drives includes transmitting, via one of the first BMC and the second BMC, the fence request to the fenced node (column 14, line 66 – column 15, line 8 – the fencing request is the fencing mechanism that performs the fencing based on determining a split-brain condition being detected as disclosed in column 6, line 46 – column 7, line 6; the server is prevented from accessing the shared storage).

As per claim 8, Chen et al. discloses a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (column 3, lines 52-58 – computer readable medium with program 

gured to receive, at a first baseboard management controller (BMC) of a first node, a fence request from a central processing unit (CPU) of the first node (column 14, lines 49-54 and column 14, line 66 – column 15, line 7 – the fencing request is the fencing mechanism that performs the fencing as disclosed in column 6, line 46 – column 7, line 6 and the fencing mechanism operating in conjunction with the fence driver and fence daemon as disclosed in Fig 2 are executed by a processor as disclosed in column 16, lines 23-26); wherein the processor is further configured to communicate, via the first BMC of the first node, with a second BMC of a second node, wherein the first node and the second node are communicatively coupled to a plurality of storage drives (column 15, lines 5-8 – bmc 572 and bmc 570 communicate with each other over bus/network 573 as further denoted in Fig 5E and column 14, lines 13-16 – shared storage implemented as one or more storage devices); wherein the processor is further configured to determine, via the first BMC and the second BMC, which node of the first node and the second node to fence from the plurality of storage drives (column 14, line 66 – column 15, line 8 – the fencing request is the fencing mechanism that performs the fencing based on determining a split-brain condition being detected as disclosed in column 6, line 46 – column 7, line 6; the server is prevented from accessing the shared storage); and wherein the processor is further configured to fence, via one of the first BMC and the second BMC, one of the first node and the second node from the plurality of storage drives, thus defining a fenced node (column 15, lines 2-11 – the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,6,11,13,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Robillard et al. (USPN 20070174517A1).
As per claim 4,11,18, Chen et al. fails to explicitly state the first node, the second node, and the plurality of storage drives are positioned within a disk processor enclosure.
	Chen et al. does disclose the operations disclosed herein may be implemented in a number of ways as disclosed in column 4, lines 16-24 and Figure 5E discloses a system including nodes and shared storage.
	Robillard et al. discloses the first node, the second node, and the plurality of storage drives are positioned within a disk processor enclosure in paragraph 0017 – discloses a pair of host computer/servers 20a,b and a bank of disk drives 22a-n.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the disk processor enclosure storing computers/servers and disk drives of Robillard et al. into the system disclosed in Figure 5E of Chen et al. A 

As per claims 6,13,20, Chen et al. fails to explicitly state wherein the first node and the second node are positioned within a processor enclosure and the plurality of storage drives are positioned within a disk array enclosure separate from and communicatively coupled to the processor enclosure.
	Chen et al. does disclose the operations disclosed herein may be implemented in a number of ways as disclosed in column 4, lines 16-24 and Figure 5E discloses a system including nodes and shared storage.
Robillard et al. wherein the first node and the second node are positioned within a processor enclosure and the plurality of storage drives are positioned within a disk array enclosure separate from and communicatively coupled to the processor enclosure discloses in paragraphs 0017,18 – discloses a pair of host computer/servers 20a,b in a processor enclosure and a disk array enclosure including disk drives.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the processor enclosure storing computers/servers and a disk array enclosure including disk drives of Robillard et al. into the system disclosed in Figure 5E of Chen et al. A person of ordinary skill in the art would have been motivated to make the modification because a processor enclosure and disk array enclosure are capable of storing components such as servers/computers and disk drives as disclosed in paragraphs 0017,0018.
s 5,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Robillard et al. (USPN 20070174517A1) in further view of Nyuunoya (USPN 20140250320A1).
As per claims 5,12,19, Chen et al. and Robillard et al. fails to explicitly state wherein fencing, via one of the first BMC and the second BMC, one of the first node and the second node from the plurality of storage drives includes asserting a reset signal on a plurality of storage drive ports of the plurality of storage drives communicatively coupled to the fenced node.
Chen et al. does disclose the operations disclosed herein may be implemented in a number of ways as disclosed in column 4, lines 16-24 and Figure 5E discloses a system including nodes and shared storage.
	Nyuunoya discloses fencing, via one of the first BMC and the second BMC, one of the first node and the second node from the plurality of storage drives includes asserting a reset signal on a plurality of storage drive ports of the plurality of storage drives communicatively coupled to the fenced node in paragraphs 0060,0071,0072 – the fencing instruction from the BMC resets.
Accordingly, it would have been obvious to one of ordinary skill at the time of filing of the invention to include the fencing instruction resetting the PCI slot of Nyuunoya into the system disclosed in Figure 5E of Chen et al. A person of ordinary skill in the art would have been motivated to make the modification because the BMC control module manages the slot of number of the PCI card and is capable of resetting the slot as disclosed in paragraphs 0069,0072.

Claim Objections
Claims 2,7,9,14,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Either no reference could be found or no reason to combine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113